Citation Nr: 0521359	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-09 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent, 
as of January 25, 1993, for residuals of a back injury with 
lumbar instability, and to a rating higher than 40 percent 
from March 29, 1999, to September 23, 2002.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine, also 
as a residual of the back injury, as of September 23, 2002, 
and a rating higher than 40 percent as of September 26, 2003.

2.  Entitlement to an initial rating higher than 20 percent 
for neuropathy of the left lower extremity (LLE), as a 
residual of the low back injury.

3.  Entitlement to an initial rating higher than 20 percent 
for neuropathy of the right lower extremity (RLE), as a 
residual of the low back injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-Law

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1968 to August 1970.

A March 1997 Board of Veterans' Appeals (Board) decision 
denied, as not well grounded, claims for service connection 
for disabilities of the knees and low back.  The Board 
remanded an additional claim requesting a higher rating for 
post-traumatic stress disorder (PSTD).  The veteran appealed 
only the low back claim to the United States Court of Appeals 
for Veterans Claims (Court).  In September 1998, pursuant to 
a Joint Motion, the Court issued an order vacating the 
Board's decision concerning the low back claim and remanded 
this claim to the Board for further development and 
readjudication in compliance with directives specified.

After receiving the file back from the Court, the Board, in 
turn, remanded the low back claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in January 1999.  
And in March 1999, as indicated in a Supplemental Statement 
of the Case (SSOC), the RO increased the rating for the 
already remanded PTSD from 10 to 30 percent.

Subsequently, in April 1999, the RO granted service 
connection for lumbar instability - as a residual of a back 
injury, and assigned an initial 10 percent rating effective 
January 25, 1993 (the date of receipt of the original claim 
for service connection for a low back disability).  As of 
March 29, 1999 (the date of a VA examination), the rating for 
the low back disability increased to 40 percent.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Then, in June 1999, the veteran withdrew his appeal for a 
higher rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  So all claims adjudicated in the Board's March 
1997 decision since have been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).



The Board remanded the case to the RO in October 2001.

More recently, in May 2003, the RO assigned separate ratings 
for orthopedic and neurologic impairment from the low back 
injury in service.  Effective September 23, 2002 (the date of 
revision of the rating criteria for DDD), the veteran 
received a 20 percent rating for DDD of his lumbar spine, a 
20 percent rating for LLE neuropathy, and a 20 percent rating 
for RLE neuropathy.  Together, with the existing 30 percent 
rating for his PTSD, his only other 
service-connected disability, this in turn resulted in an 
increase in his combined rating from 60 to 70 percent.  He 
wants higher initial ratings for these disabilities.  See 
Fenderson, 12 Vet. App. at 125-26 (discussing the concept of 
a "staged" rating) and AB, 6 Vet. App. at 39 (1993) (the 
grant of a higher rating, which is less than the maximum 
possible schedular rating, does not moot an appeal).

The Board again remanded the case to the RO in October 2003, 
also noting there was an additional claim pending for service 
connection for colorectal cancer.

A May 2004 RO decision granted a higher 40 percent rating for 
the DDD of the lumbar spine, as a residual of the low back 
injury, effective September 26, 2003 (the date of revision of 
the spinal rating criteria other than for DDD).  The RO 
confirmed and continued the 20 percent ratings for the LLE 
and RLE neuropathy, resulting in a combined rating of 80 
percent effective September 26, 2003.

In January 2005, the RO denied the veteran's claim for 
service connection for colorectal cancer with lung 
metastasis.  The RO sent him a letter in February 2005 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  But he has not submitted a 
notice of disagreement (NOD) in response, to initiate an 
appeal of this claim to the Board.  So the Board does not 
have jurisdiction to consider this additional issue.  
38 C.F.R. § 20.200.




FINDINGS OF FACT

1.  From January 25, 1993, until September 22, 2002, the 
veteran had arthritis and DDD in his lumbar spine with 
characteristic pain on motion.

2.  From March 29, 1999, to September 22, 2002, the veteran 
had a severe lumbosacral strain, but he did not have 
pronounced intervertebral disc syndrome (IVDS).

3.  From September 23, 2002, until September 25, 2003, the 
veteran had no more than moderate limitation of motion in his 
lumbar spine and did not have a severe lumbosacral strain or 
severe IVDS or incapacitating episodes of IVDS.

4.  Since September 26, 2003, the veteran has had significant 
limitation of motion in his lumbar spine, but no ankylosis of 
the thoracolumbar spine or pronounced IVDS or incapacitating 
episodes of IVDS.

5.  The veteran has subjective complaints of radicular pain 
down his LLE, but there is no evidence of impaired motor 
function or organic changes.

6.  The veteran has subjective complaints of radicular pain 
down his RLE, but there is no evidence of impaired motor 
function or organic changes.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent, as of January 25, 1993, for residuals of a 
back injury with lumbar instability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21,4.40, 4.45, 
4.49, Diagnostic Codes 5292, 5295 (prior to September 23, 
2002); Diagnostic Code 5293 (before September 26, 2003).

2.  The criteria also are not met for a rating higher than 40 
percent for this disability from March 29, 1999, to September 
22, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21,4.40, 4.45, 4.49, Diagnostic Codes 5292, 5295 
(prior to September 23, 2002).

3.  The criteria are not met for a rating higher than 20 
percent for DDD of the lumbar spine, as a residual of the 
back injury, as of September 23, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21,4.40, 4.45, 
4.49, Diagnostic Codes 5292, 5295 (prior to September 23, 
2002); Diagnostic Code 5243 (effective as of September 23, 
2002); Diagnostic Code 5293 (prior to September 26, 2003).

4.  The criteria are not met for rating higher than 40 
percent for this disability as of September 26, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21,4.40, 4.45, 4.49, Diagnostic Codes 5292, 5295 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5003, 5237, 5243 
(effective as of September 26, 2003).



5.  The criteria are not met for an initial rating higher 
than 20 percent for LLE neuropathy.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.120, 4.123, 
4.124, 4.124a, DC 8520 (2004).

6.  The criteria are not met for an initial rating higher 
than 20 percent for RLE neuropathy.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.120, 4.123, 
4.124, 4.124a, DC 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  The implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA inform the veteran of the type of 
evidence needed to support his claims and assist him in 
obtaining this evidence, unless there is no reasonable 
possibility that assisting him would aid in substantiating 
his claims.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The timing and content of the VCAA notice requirements were 
addressed in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II) (withdrawing the decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  
In VAOPGCPREC 7-2004 (July 16, 2004), VA's General Counsel 
held that the "holdings" in Pelegrini II were not necessary 
to the disposition of the case and implied that the 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  The Board 
is bound by precedent VA General Counsel opinions.  38 
U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. §§ 14.507(b), 
19.5 (2004).  Here, however, even if the Pelegrini II Court's 
statements were binding holdings, the RO nonetheless complied 
with them.  

The Court in Pelegrini II held that VCAA notice must be 
provided to the veteran before the initial RO decision on his 
claims.  Pelegrini II, at 115.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  This appeal stems 
from a rating action in April 1999, so more than a year prior 
to the enactment of the VCAA in November 2000.  Consequently, 
the RO could not possibly have complied with the VCAA when 
initially adjudicating the claims because this law did not 
yet even exist.  And as indicated in VAOGCPREC 7-2004, the 
Pelegrini II Court did not hold that, when VCAA notice was 
not provided because VA had decided a claim before enactment 
of the VCAA, the case must be returned to the agency of 
original jurisdiction (AOJ, i.e., RO) for the adjudication 
process to start anew.  Id. at 120.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not unduly prejudiced 
- in which case the timing of the VCAA notice is harmless 
error.

There is no basis for concluding that harmful error occurs 
simply and only because a veteran receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication in 
April 1999, the veteran since has been provided several 
opportunities to submit evidence and argument in support of 
his claims, and to respond to his VA notices.

Pelegrini II also held that VCAA notice must inform a 
claimant:  (1) of the information and evidence not of record 
needed for claim substantiation; (2) of the information and 
evidence that VA will obtain; (3) of the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini II, 
at 120-21.  See also Mayfield, 19 Vet. App. at 110.  This new 
"fourth element" is required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Mayfield, 19 Vet. App. at 110, 126; 
Pelegrini, 18 Vet. App. at 121.



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003) (implicitly holding that RO decisions 
and SOCs may satisfy this requirement); Mayfield, 19 Vet. 
App. at 110, 126 (although VA could most fully comply with 
§ 3.159(b)(1) by using the exact regulatory language in any 
VCAA notice, there is no requirement that the precise 
regulatory language be included for VCAA notice compliance); 
and Pelegrini, 18 Vet. App. at 121.

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request under 
§ 3.159(b)(1) is prejudicial.  For example, where the 
claimant is asked to provide any evidence that would 
substantiate his claim, a more generalized request in many 
cases would be superfluous.  Id.  

The VCAA regulations were cited in the May 2003 SSOC.

In conjunction with the Board decision in March 1997 (which 
eventually was vacated by the Court), the veteran testified 
at a hearing at the RO in May 1995 and before a Veterans Law 
Judge (VLJ) of the Board in January 1997.  The evidence 
on file at that time included reports of various VA 
examinations, including a VA orthopedic examination in June 
1993, and VA outpatient treatment (VAOPT) records since 1982.  
Also on file were records in 1992 from a podiatrist S. B. 
Pearlstein, from Dr. Buerkle in 1995 and 1996 concerning the 
veteran's knees, and a report of November 1996 lumbar spine 
X-rays by Dr. Trasolini of the St. Joseph's Imaging 
Associates.  These X-rays showed mild degenerative changes at 
L3-4 and L4-5, consisting of decreased height of the 
posterior aspect of the intervertebral disc spaces and 
minimal anterior osteophyte formation without evidence of 
fracture.  Also on file was a January 1997 statement from the 
Groetz Chiropractic Office reiterating the veteran had DDD at 
L3-4 and L4-5, which could have been caused by an injury he 
sustained in service).

More recently, records were received in October and November 
1998 from Dr. Buerkle concerning the veteran's back.

Following the October 2001 Board remand, which first 
mentioned the VCAA, in December 2001 and March 2002 the RO 
requested information needed to obtain records from the 
veteran's employer, the Groetz Chiropractic Office, and any 
health care provider possessing records supporting his claim.  
And he was informed that he could obtain and submit these 
records, himself, or authorize VA to obtain them for him by 
completing and returning the enclosed releases (VA Form 21-
4142).

In April 2002, in response, the veteran's attorney wrote that 
the records of a Dr. Francis, who had retired, and a Dr. 
Stark, who had moved away, had been transferred to Dr. 
Ojugbeli.  So the attorney enclosed releases for Dr. 
Ojugbeli, the Groetz Chiropractic Clinic, and the Village of 
Chittenango (the veteran's employer).  In July 2002, using 
these releases, the RO obtained records from the Village of 
Chittenango in New York and from Dr. Ojugbeli from 1987 to 
2001.  Also in July 2002, using a release, the RO requested a 
summary of treatment from the Groetz Chiropractic Office.  In 
October 2002, when there was no response, the RO informed the 
veteran that these records had not been received.  He was 
requested to contact the Groetz Chiropractic Office and told, 
when the records were obtained, to submit them to the RO for 
consideration.



Also in October 2002, the RO again requested copies of 
treatment records from Groetz Chiropractic Office and later 
that month received a copy of an August 2002 summary of 
treatment.  Nevertheless, the October 2003 Board remand 
pointed out that the records from Groetz Chiropractic Office 
were incomplete and stated, at page 4, that:

The veteran and his attorney are again advised 
that their cooperation is needed, that copies of 
all pertinent records must be obtained, not 
merely a few which they feel might be most 
helpful to their claims.  Based on VA's 
compliance with its duties to request the records 
and notify them when the records were not 
obtained, no further action will be taken at this 
point. 

Unfortunately, though, no additional records have been 
obtained from the Groetz Chiropractic Office.

Under 38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 
38 C.F.R. § 3.159(c) (2004), VA will make reasonable efforts, 
generally consisting of an initial request and at least one 
follow-up request, for private medical or occupational 
records and state and local government records.  A follow-up 
request is not required if the response to the initial 
request indicates the records do not exist or a follow-up 
request would be futile.  If VA gets information showing that 
subsequent requests to the original source or to another 
custodian could get the records, then reasonable efforts 
include an initial request, and if not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  Claimants must fully cooperate and 
provide enough information to identify and locate the 
existing records, including the custodian of the records; the 
approximate time frame covered by the records; and 
condition(s) treated.  Also, the claimant must authorize 
release of existing records in a form acceptable to the 
custodian. 

If any request for private treatment records is unsuccessful, 
the veteran must be appropriately notified.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2004).  

Here, the RO has undertaken all that the VCAA requires in 
attempting to obtain records from the Groetz Chiropractic 
Office.  And although notified of the inability to obtain all 
of these records, the veteran and his attorney have not 
provided the complete clinical records from this source.

In June 2004 copies of records in the veteran's claims files 
from June 2001 to June 2004 were forwarded to his attorney, 
as requested, and this was in addition to the certified list 
that was provided the attorney who also handled the veteran's 
appeal of the March 1997 Board decision to the Court.

Also, the veteran has been afforded VA examinations in June 
1993, March 1999, June 2001, January 2003, and April 2004.  
The veteran testified at the January 1997 Board hearing that 
his records of VA treatment in the 1970s were unavailable.  
See page 7 of the transcript of that hearing.  However, at 
the June 1993 VA examination he made it clear that he had not 
sought treatment for his low back prior to that examination 
and, in fact, the evidence shows that all treatment at least 
prior to 1993 was for either his nonservice-connected 
bilateral knee disability or other unrelated problems.  In 
his November 1995 Statement in Support of Claim, VA Form 21-
4138, the veteran conceded that he had not received any 
treatment for his back prior to filing his initial claim for 
service connection (in 1993).  And during his earlier May 
1995 RO hearing he also acknowledged that he had not sought 
or obtained any treatment for his low back since service.  
See page 20 of that transcript.  So the absence of these 
records will have little to no actual bearing on the outcome 
of his current claims.

Although the veteran previously testified in conjunction with 
his appeal for service connection for a low back disability, 
he has declined his opportunity to testify at an additional 
hearing in support of his current appeal for higher ratings 
for his now service-connected disabilities.  38 C.F.R. 
§ 20.700(a).  And the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.).



Bear in mind, as well, that all this occurred before re-
certification of the appeal to the Board in April 2005.  
Moreover, even once the appeal arrived at the Board, there 
was still additional time (90 more days) to identify and/or 
submit additional supporting evidence and even beyond that 
with justification for delay.  38 C.F.R. § 20.1304.  
Therefore, notwithstanding the requirements of Pelegrini II 
as to the timing of the VCAA notification, deciding this 
appeal at this juncture is not prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that, 
even if there is an error in the timing of the notice, i.e., 
the VCAA notice did not precede the initial RO adjudication, 
it can be cured by affording the claimant a meaningful 
opportunity to participate in VA's claim processing such that 
the essential fairness of adjudication is unaffected).  For 
the reasons mentioned, such is the case here.  Accordingly, 
no further development is required to comply with the VCAA or 
the implementing regulations.  And the veteran is not 
prejudiced by the Board deciding the appeal without again 
remanding the case to the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

When there is a timely appeal from an initial assignment of a 
disability evaluation, VA must consider whether the appellant 
is entitled to a "staged" rating to compensate him for times 
since filing his claim when the disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("the VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine").  

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  Other than IVDS under DC 5293, the criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old spinal criteria") were revised effective 
September 26, 2003 ("new spinal criteria"), at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.

The September 26, 2003, revision created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Spinal Rating Formula) Note 6 of which provides that IVDS is 
to be rated either under (1) the General Spinal Rating 
Formula, as to which Note 1 provides that associated 
objective neurologic abnormalities are separately rated under 
an appropriate DC, or (2) under an established Formula for 
Rating IVDS Based on Incapacitating Episodes (New IVDS 
Formula) (incorporating the 'incapacitation' criteria of the 
revised DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  

Generally, when, as here, there is a change in the governing 
laws and regulations during the pendency of the appeal, the 
version most favorable to the veteran will be applied - 
except that the revised criteria cannot be applied prior to 
their effective date unless specifically indicated.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  See, too, VAOGCPREC 3-2000 
(Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  So for the period 
prior to the effective dates of the respective revisions, 
only the old rating criteria may be applied, but both the old 
and the new rating criteria, whichever is most beneficial, 
will be applied for the period beginning as of the respective 
effective dates.  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  38 C.F.R. § 4.71a, 
DC 5295 (lumbosacral strain) and DC 5294 (sacroiliac injury 
or weakness) provided that a lumbosacral strain 
with characteristic pain on motion warranted a 10 percent 
rating.  With muscle spasm on extreme forward bending with 
loss of lateral spine motion, a 20 percent rating 
is warranted.  When severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

IVDS Criteria Prior to September 23, 2002

Prior to the revision on September 23, 2002, a 10 percent 
rating was warranted for mild IVDS; 20 percent for moderate 
IVDS with recurring attacks; 40 percent for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
60 percent (the highest possible rating under this code) for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  



In rating peripheral neuropathy attention is given to the 
site and character of the injury and the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, a 
maximum rating of moderate incomplete paralysis is warranted.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is moderate, 
or with sciatic nerve involvement moderately-severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

38 C.F.R. § 4.123 provides that peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term "incomplete paralysis"' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  

DCs 8520 through 8530 provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment, except for DC 8520, the sciatic 
nerve, which provides for ratings of 60 percent, for severe 
incomplete paralysis with marked muscular atrophy, and 80 
percent for complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or, very rarely, lost knee flexion.  

Otherwise, incomplete peripheral neuropathy of the sciatic 
nerve warrants a 10 percent evaluation when mild; a 20 
percent evaluation when moderate; and 40 percent evaluation 
when moderately severe.  38 C.F.R. § 4.124a, DCs 8520, 8620, 
8720 (2004).  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

In determining whether there is peripheral neuropathy of an 
extremity due to a service-connected spinal disability, 
consideration is given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned for neurological impairment of an 
extremity, for combination with the rating for any orthopedic 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994) and, also, whether a higher rating may be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
Moreover, consideration must also be given to 38 C.F.R. 
§ 4.14 - which prohibits "[t]he evaluation of the 
same disability under various diagnoses"(what is called 
pyramiding).  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  See, too, Esteban v. Brown, 6 Vet. App. 259 (1994).  
"The critical element ... is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

VAOGCPREC 36-97 held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
from injury to the sciatic nerve may cause spinal limitation 
of motion.  So, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even though a rating equals the maximum rating under 
diagnostic codes for limitation of motion (e.g., 40 percent).  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed.  That opinion 
specifically dealt with situations in which the IVDS rating 
was less than the maximum 60 percent.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (per curiam).  



In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So, in short, 60 percent under DC 5293 contemplates 
orthopedic aspects of IVDS, specifically the effect 
neurologically caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
IVDS, specifically the effect of sciatic neuropathy of the 
affected extremity(ies); and these are duplicative of or 
overlap with each other such that to assign separate ratings 
under DCs 5292/5295 and 5293 based on these symptoms would be 
pyramiding.

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic and neurologic 
impairment.  Concerning this, if a 40 percent rating was 
assigned for moderately severe incomplete sciatic neuropathy 
and this, in turn, was combined under 38 C.F.R. § 4.25 with 
the highest 40 percent schedular rating for the 
musculoskeletal (orthopedic) involvement, the result would be 
a combined 60 percent rating.  Thus, a 60 percent rating for 
pronounced IVDS has the same effect as the assignment of the 
maximum ratings for orthopedic and neurological aspects of 
discogenic disease in the absence of complete or severe 
sciatic paralysis (with severe encompassing marked muscular 
atrophy and other signs of severe sciatic neuropathy listed 
at DC 8520).  

In sum, if foot drop or marked muscular atrophy is shown, 
then a 40 percent evaluation for the orthopedic aspects of 
IVDS under DCs 5292 or 5295 could be combined with 60 or 80 
percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve neuropathy 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  

IVDS Criteria Since September 23, 2002

As noted, for the period prior to September 23, 2002, only 
the old rating criteria under DC 5293 may be applied, but 
either the old or the new rating criteria, whichever are most 
beneficial, will be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of 
September 23, 2002, either preoperatively or postoperatively, 
one of two methods, whichever results in the higher rating, 
will be used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes in the 
past 12 months is at least 1 week but less than 2 weeks, 
a 10 percent evaluation is warranted.  A total duration of at 
least 2 weeks but less than 4 weeks warrants 20 percent.  A 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants 40 percent.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  
68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 6 requires separate ratings 
for the thoracolumbar and the cervical spinal segments, if 
both are service-connected, and Note 2 sets forth maximum 
ranges of motion for each spinal segment, except that a 
lesser degree of motion may be considered normal under the 
circumstances in Note 3.  Note 4 provides that motion be 
measured to the nearest five degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (0 degrees) 
always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the 
General Rating Formula and the only higher ratings are 50 
percent for unfavorable ankylosis of that segment and 100 
percent for unfavorable ankylosis of the entire spine.  
Unfavorable ankylosis is when the spine is fixed in flexion 
or extension and results in one or more additionally listed 
symptoms.  

Propriety of the Initial 10 percent rating for Residuals of a 
Low Back Injury from January 25, 1993

The April 1999 rating decision which granted service 
connection for the veteran's low back disability assigned an 
initial 10 percent rating based on characteristic pain on 
motion under 38 C.F.R. § 4.71a, DC 5295.  

The veteran alleges that if greater attention is given to his 
service medical records (SMRs) a higher initial disability 
evaluation would be in order.  However, the SMRs only show 
the degree of disability as late as 1970, which is more than 
two decades prior to the initial grant of service connection 
(which is date of receipt of the original claim on January 
25, 1993).  Accordingly, they have little bearing on 
evaluating the severity of his low back disability during the 
time in question.  

VA X-rays in December 1992 revealed unilateral spondylolysis 
on the right at L5 and sclerotic pars articularis at L5 on 
the left.  Private X-rays in November 1996 revealed mild 
degenerative disc disease (DDD) at L3-4 and L4-5 and were 
interpreted by Dr. Buerkle in October 1998 as showing disc 
degeneration at L3-4 and L4-5 and mild diffuse arthritic 
changes of at least 3 disc spaces.  That physician reported 
in November 1998 that X-rays in March 1998 showed mild DDD at 
L2-3, L3-4, and L4-5.  So, during the time when a 10 percent 
rating was in effect, there was X-ray evidence of both lumbar 
arthritis and lumbar DDD.  

However, a review of all of the clinical evidence during the 
time when a 10 percent rating was in effect shows the veteran 
never had any muscle spasm of the musculature of the lumbar 
spine.  So the next higher rating of 20 percent for a 
lumbosacral strain was not warranted. 

With respect to limitation of motion, the only reports of 
comprehensive physical examinations are the 1993 VA 
examination and a report of an October 1998 examination by 
Dr. Buerkle.  

The veteran's attorney draws attention to the findings on VA 
examination in June 1993, particularly that portion which 
states "[e]xamination of the back reveals no s [sic] 
practically no range of motion on hyperextension and 
hyperflexion."  The attorney interprets this to mean the 
veteran had practically no motion in extension and flexion; 
whereas the RO has apparently interpreted it to mean 
there was no motion beyond normal extension and flexion 
because of the use of the term "hyper."

Dr. Buerkle found in October 1998 that the veteran had 
forward flexion until he could bring his fingertips to 6 
inches of the floor.  On lateral bending he was almost able 
to touch the lateral joint lines of his knees with his 
fingertips, but extension was to 0 degrees.  

To accept the attorney's interpretation of the 1993 VA 
examination report would essentially require a finding that 
the veteran had no motion whatsoever in his low back - 
which, in turn, would mean he had severe limitation of motion 
or perhaps even ankylosis.  But it is undisputed the veteran 
has never had ankylosis of the low back.  The findings of Dr. 
Buerkle in 1998 show the veteran retained a substantial 
degree of range of motion in his low back.

Accordingly, the evidence does not establish the veteran had 
more than slight limitation of motion of his lumbar spine.

The attorney also suggests that, because the veteran had 
bilaterally depressed knee and ankle jerks on VA examination 
in June 1993, either a 40 percent or even a 60 percent rating 
is warranted under the old IVDS criteria.  This contention, 
however, notwithstanding, the evidence simply does not show 
that from January 25, 1993, until March 28, 1999, the veteran 
had any symptoms of IVDS, even though X-rays indicate the 
presence of early DDD.  Specifically, there is no clinical 
evidence of muscle spasm or absence of ankle jerks which are 
required for a 60 percent rating for pronounced IVDS.  In 
fact, Dr. Beurkle's October 1998 examination found that, 
while the veteran's deep tendon reflexes (DTRs) were 
symmetrically hypoactive (consistent with the 1993 VA 
examination finding of bilaterally depressed DTRs), the 
veteran's sensation was intact and his motor strength was 5/5 
- meaning completely normal.

Moreover, at the May 1995 RO hearing the veteran testified 
that he had backaches and limitation of motion, particularly 
in the morning.  See pages 18 and 19 of that transcript.  
Also, his only treatment consisted of taking over-the-counter 
medication as needed.  See page 19 of that transcript.  
However, he specifically stated that he did not have any 
"nerve spasm or any tingling" in his legs.  See page 18.  

While the veteran testified at the 1995 RO hearing that he 
had repeatedly complained about his low back on physical 
examinations with his employer, a review of those annual 
physical examination reports from 1987 to 1999 shows that 
only on five of those examinations did he complain of 
backaches and on all others he reported not having a 
backache.

So the evidence does not show the veteran had active symptoms 
from IVDS, certainly none that were more than mild to warrant 
an evaluation in excess of the 10 percent rating in effect 
from January 25, 1993, to March 28, 1999.

A Rating in Excess of 40 percent from March 29, 1999, to 
September 22, 2002, for Residuals of a Low Back Injury

The April 1999 rating decision which assigned a 40 percent 
disability rating for the service connected low back disorder 
found that the veteran had a severe lumbosacral strain under 
DC 5295.  No higher rating is warranted under the spinal 
rating criteria in effect during the relevant time frame in 
the absence of a vertebral fracture or ankylosis, of which 
there is none, except for a 60 percent rating for pronounced 
IVDS.  

VAOPT records in the 1990s reflect treatment for psychiatric 
disability but no treatment for low back disability.  A 
December 2001 VAOPT record reflects that the veteran was 
recently diagnosed as having colon cancer and a June 2002 
VAOPT record reflects that the rectal pain was in the same 
vicinity as his low back pain.  When the Board remanded the 
case in October 2003 it was noted that the degree of 
impairment (including impairment due to pain) attributable 
solely to the service connected disability was to be 
identified on examination.  That was not done on VA 
examination in April 2004.  Nevertheless, a March 2003 VAOPT 
record indicates that his back pain did not appear to be 
related to his colorectal surgery for cancer.  So, for rating 
purposes, all disability stemming from pain in the low back 
area due to any cause, either service connected disability or 
nonservice-connected colorectal cancer, will be deemed part 
of the service-connected disability at issue.  

On VA examination on March 29, 1999, the veteran reported 
that he had been treated by a chiropractor for the last year 
and a half for increasing back pain.  He reported that he 
could not stand for too long and if he walked or had a mis-
step he experienced a severe flare-up.  His chiropractor had 
instructed him to perform stretching exercises before he got 
out of bed.  On examination he ambulated without a limp.  
Straight leg raising (SLR) was to 80 degrees, bilaterally, at 
which time he experience slight back discomfort and slight 
posterior thigh tightness.  There was no sensory or motor 
deficit and lower extremity DTRs were present and 
symmetrical.  There was no evidence of pathological reflexes.  
There was slight tenderness on palpation of the mid and lower 
lumbar paravertebral musculature, bilaterally, and minimal 
tenderness on palpation of the lumbar spinous processes.  
Tandem toe and heel walks were done without a problem.  
Lumbar flexion was to 45 degrees, extension to 20 degrees, 
lateral bending and rotation in each direction were to 
15 degrees.  The diagnosis was lumbar instability of the mid-
lumbar segment.  The examiner noted that the examination was 
conducted during a period of quiescent symptoms and that the 
symptoms elicited were compatible with the diagnosis.  It was 
expected that during flare-ups the physical findings would be 
significantly altered but such quantification would require 
examination during a flare-up.  His symptoms of pain would 
require expenditure of extra energy in completing tasks and 
lead to early fatigue, weakened movements, and loss of 
coordination.  

An August 2000 VAOPT record reflects that the veteran 
reported that the use of a TENS unit and performing exercises 
decreased his back pain.  

On VA examination in June 2001 the veteran had episodic low 
back pain which had progressively worsened and was now very 
consistent from the low back down to the left leg most of the 
time.  His chiropractor instructed him to perform exercises 
daily, especially in the morning.  He used a TENS unit for 
short periods and took Ibuprofen for pain.  He could lift 
best on his left but could not drive for a prolonged period 
due to back pain, which had begun interfering with his work.  
He denied bowel or bladder changes and any sensation changes.  
On examination he walked without any assistive device but had 
an antalgic gait.  There was no spasm.  There was mild 
tenderness at the L5-S1 mid-line area. Lumbar flexion was to 
55 degrees, extension was to 75 degrees, lateral bending was 
to 20 degrees on the left and to 30 degrees on the right.  
Rotation was to 45 degrees in each direction.  There was no 
instability.  He complained of pain on reaching the maximum 
of lumbar range of motion.  SLR was negative.  The diagnosis 
was mild degenerative joint disease (DJD) of the lumbar spine 
without instability.  

A November 2001 VAOPT record reflects that the veteran range 
of motion of the lumbar spine was 90 degrees of flexion, 10 
degrees of extension, and 10 degrees of lateral bending, in 
each direction.  Motor and sensory status was grossly intact, 
DTRs were 2+ at the knees and ankles, and SLR was negative.  
A March 2002 VAOPT record reflects that he had full range of 
motion of all extremities.  A May 2002 VAOPT record reflects 
that his gait was symmetric but his low back range of motion 
was limited due to pain.  Bilateral lower limb strength was 
5/5 on hip flexion, knee extension, dorsiflexion, and plantar 
flexion.  Sensation was intact to light tough.  DTRs were 1+, 
bilaterally, and symmetric at the ankles.  

Inasmuch as the veteran had no absence of ankle jerks or, in 
fact, any clinically detected abnormalities of his motor or 
sensory systems in the low back or his lower extremities, 
including no muscle spasm, during the time in question, a 
rating in excess of 40 percent is not warranted.  In short, 
he did not have the pronounced IVDS required for the next 
higher rating.  

A Rating in Excess of 20 percent from September 23, 2002, to 
September 25, 2003, for Residuals of a Low Back Injury

The May 2004 rating decision found that based on the 
veteran's DDD of the lumbar spine, separate ratings should be 
assigned for neuropathy of the LLE of 20 percent, and for 
neuropathy of the RLE of 20 percent, and for moderate 
limitation of motion of the lumbar spine of 20 percent.  This 
results in a combined rating of 50 percent.  

The severity of the neuropathy of the lower extremities will 
be discussed below, but a higher rating of 60 percent could 
have been assigned if there was pronounced IVDS or if there 
was disability of the lumbar spine warranting the next higher 
rating of 40 percent for either severe limitation of lumbar 
motion or severe lumbosacral strain.  

As discussed above, the evidence prior to September 23, 2002, 
did not show that the veteran had pronounced IVDS.  Likewise, 
it did not show a severe lumbosacral strain since there was 
no evidence of muscle spasm nor was there severe limitation 
of lumbar motion.  

A November 2002 VAOPT record reflects that the veteran 
reported that his stretching exercises and the use of a TENS 
unit were helping his back pain.  He did not see a reason for 
returning to the VA back clinic but he was warned to look out 
for symptoms that might herald nerve impingement that would 
require attention, e.g., weakness or sensory loss.  He was 
not to return to the VA back clinic unless needed.  

On VA examination in January 2003 the claim file was reviewed 
and it was noted that the veteran had not had back surgery 
but did use a TENS unit.  A November 2000 X-ray revealed mild 
lumbar IVDS and a June 2002 X-ray revealed mild lumbar IVDS 
and slight retrolisthesis at L3-4.  The veteran reported that 
his work loss due to back pain had been minimal, although he 
had lost 8 months due to rectal carcinoma surgery.  Currently 
he complained of pain in his low back and hips.  On 
examination he walked without a limp and could get on and off 
the examining table easily.  He turned from side to side 
easily.  SLR was to 80 degrees, bilaterally, with slight back 
discomfort being elicited.  There was no sensory or motor 
deficit of either lower extremity.  DTRs of the lower 
extremities were "absent", bilaterally, but it was also 
reported that there was "no evidence of any pathologic 
reflexes."  He could perform tandem toe and heel walking 
without discomfort.  There was flattening of the lumbar 
curvature.  There was tenderness on palpation of the lower 
lumbar spinous processes and the associated paravertebral 
musculature, bilaterally.  There was no pain on palpation of 
the sacroiliac joints.  Lumbar flexion was to 70 degrees, 
extension was to 0 degrees, lateral bending was to 15 degrees 
to each side, and rotation was to 15 degrees in each 
direction.  The diagnosis was degenerative IVDS of the lumbar 
spine without radiculopathy.  The examiner noted that the 
examination was conducted during a period of quiescent 
symptoms and that the symptoms elicited were compatible with 
the diagnosis.  It was expected that during flare-ups the 
physical findings could be significantly different but such 
quantification would require examination during a flare-up.  
The veteran did not exhibit any weakened movements, excess 
fatigability or loss of coordination.  

VAOPT records also show that in June 2003 findings on a 
neurologic examination were non-focal.  

So, the evidence since September 23, 2002, and until 
September 26, 2003, did not show that the veteran had a 
severe lumbosacral strain, particularly since he did not even 
have muscle spasm which is required for only a 20 percent 
rating.  Also, he maintained a substantial degree of range of 
motion of the lumbar spine which could not be classified as 
resulting in severe limitation of motion.  

It must be noted that the January 2003 VA examination did 
report that he had "absent" DTRs in the lower extremities.  
It must nevertheless be concluded that this was in error 
inasmuch as that examination report also specifically states 
that there was "no evidence of any pathologic reflexes" and 
the evidence otherwise did not show any motor or even sensory 
deficit of either lower extremity.  So, it must be concluded 
that the veteran also did not have pronounced IVDS.  

With respect to the IVDS rating criteria which became 
effective September 23, 2002, there is no evidence that the 
veteran has ever been prescribed bedrest by a physician.  

A Rating in Excess of 40 percent from September 26, 2003, for 
Residuals of a Low Back Injury

Since September 26, 2003, the veteran has had a 40 percent 
disability rating for the lumbosacral disorder.  This is the 
highest rating assignable under the old spinal rating 
criteria for limitation of motion, under DC 5292, and for a 
lumbosacral strain, under DC 5295.  It is also the highest 
rating for thoracolumbar pathology under the criteria which 
became effective September 26, 2003, in the absence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine, which in this case is not shown.  

With respect to the new IVDS, there is no evidence that the 
veteran has ever been prescribed bedrest by a physician.  In 
fact, on VA examination in April 2004 he reported that he had 
not had any totally incapacitating episodes of back pain in 
the past year.  So, a rating in excess of 40 percent is not 
warranted under the new IVDS rating criteria or the new 
spinal rating criteria.  

Absent spinal cord or vertebral pathology, which has never 
been shown, the only higher rating based on the old IVDS 
rating criteria was 60 percent for pronounced IVDS.  So, 
there remains only the question of whether a higher rating 
was warranted for pronounced IVDS under the old IVDS rating 
criteria.  

VAOPT records show that on examination in November 2003 he 
was grossly normal neurologically.  

On VA examination April 2004 the veteran's claim file was 
reviewed.  The veteran complained of low back pain which 
radiated down his left leg to his heel.  He also complained 
of occasional numbness in his left leg but it was noted that 
his bladder function was apparently intact.  On examination 
he walked with a slight limp, favoring the left leg.  There 
was tenderness on palpation of the lower lumbar paravertebral 
musculature, bilaterally.  Thoracolumbar flexion was to 20 
degrees, extension was to zero (0) degrees, lateral bending 
was to 15 degrees in each direction, and rotation was to 15 
degrees in each direction.  SLR was to 40 degrees on the left 
and to 70 degrees on the right, with back pain elicited.  It 
was reported that DTRs of the lower extremities were "absent 
bilaterally" but it was also stated that there was no 
sensory or motor deficit of either lower extremity.  He could 
perform toe and heel walks with some degree of difficulty.  
There was no evidence of any weakness of his ankles in 
plantar flexion or dorsiflexion on repetitive tandem toe and 
heel walking.  The diagnosis was degenerative IVDS of the 
lumbar spine without evidence of radiculopathy.  

The examiner noted that the examination was conducted during 
a period of quiescent symptoms and that the symptoms elicited 
were compatible with the diagnosis.  It was expected that 
during flare-ups the physical findings would be significantly 
altered but such quantification would require examination 
during a flare-up.  His symptoms of pain would require 
expenditure of extra energy in completing tasks and lead to 
early fatigue, weakened movements, and loss of coordination.  

Again, there is a notation of absent reflexes and under the 
old IVDS criteria, at DC 5293, absent ankle jerk was one 
symptom list for pronounced IVDS.  However, other symptoms 
such as demonstrable muscle spasm and other neurological 
findings appropriate to the site of the IVDS are not shown in 
this case.  

There is otherwise no clinical evidence from which the Board 
can conclude that the veteran has had pronounced IVDS.  

Neuropathy of the LLE Rated 20 percent Disabling

A 20 percent rating for neuropathy of each lower extremity 
has been assigned and encompasses moderate peripheral 
neuropathy of the sciatic nerve which under 38 C.F.R. § 4.124 
and 4.124a, cited above, encompasses wholly sensory deficits, 
including intermittent pain.  

38 C.F.R. § 4.123 states that when not characterized by 
organic changes the maximum rating for sciatic neuropathy is 
moderate, warranting the current 20 percent rating, or at 
most moderately severe, with the latter warranting a 
40 percent disability evaluation.  

As described above, the evidence is not persuasive that the 
veteran has absent DTRs.  Rather, the current evidence shows 
no deficits in the motor or sensory status of either of the 
veteran's lower extremities.  In fact, the veteran complains 
only of pain radiating down his left leg.  

It is undisputed that the veteran does not have the marked 
muscular atrophy required for a rating of 60 percent for 
severe sciatic neuropathy.  And, while 38 C.F.R. § 4.123 
allows for a maximum of a 40 percent rating for sciatic 
neuropathy when, as here, there are no organic changes, the 
language contained in 38 C.F.R. § 4.124 is more on point in 
stating that intermittent pain in a nerve distribution is to 
be rated as moderate neuropathy.  Further supportive evidence 
is that the VA examinations in January 2003 and April 2004 
found no evidence of radiculopathy.  

Accordingly, it is concluded that at no time has the veteran 
manifested symptoms warranting an evaluation in excess of 20 
percent for sciatic neuropathy of the LLE.  

Neuropathy of the RLE Rated 20 percent Disabling

As to the veteran's sciatic neuropathy of the RLE, he does 
not even complain of pain radiating down his RLE.  As noted 
above, there is no persuasive evidence that the reported 
absence of DTRs is actually indicative of any radiculopathy, 
particularly when the VA examinations in 2003 and 2004 
specifically yielded diagnoses stating that there was no 
radiculopathy.  

So, there is no clinical evidence which supports entitlement 
to a rating in excess of 20 percent for neuropathy of the 
RLE.  

Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected strain and 
DDD of the lumbosacral spine under the provisions of 38 
C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of this disability and it has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned ratings, or otherwise 
rendered impractical the application of the regular schedular 
standards.  At the March 1999 VA psychiatric examination the 
veteran reported having missed time from work, but he also 
indicated this was due to his service-connected PTSD, 
not from problems attributable to his low back.  Admittedly, 
his overall functional impairment may hamper his performance 
in several respects, but certainly not to the level that 
would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Since the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for higher ratings for the low back disability - 
for all periods at issue, is denied.

The claim for an initial rating higher than 20 percent for 
LLE neuropathy is denied.  

The claim for an initial rating higher than 20 percent for 
RLE neuropathy is denied.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


